DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-8, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miya et al. (US 7,363,017).
	Regarding claim 1, Miya et al. (figures 1 and 2) disclose a  radio frequency module, comprising: a module substrate (1) including a first principal surface and a second principal surface opposite to each other (column 6, lines 38-54); a plurality of external-connection terminals disposed on the second principal surface (figure 2, terminals connected to input terminal 5 and output terminal 6); a semiconductor component (7 and 11) disposed on the second principal surface (upper surface) and including a low-noise amplifier (column 7, lines 21-42); and a metal member (metal cap 13) set at a ground potential and covering at least part of a first surface of the semiconductor component that is opposite to a second surface of the semiconductor component that faces the module substrate (column 6, line 38 – column 7, line 67).
	Regarding claim 2, Miya et al. (figure 2) disclose wherein the metal member (13) includes a base (horizontal side) covering the at least part of the first surface of the semiconductor component (column 7, lines 21-42).
Regarding claim 3, Miya et al. (figure 2) disclose wherein the metal member (13) includes a side (vertical sides) connected to the base and covering at least part of a side surface of the semiconductor component (column 7, lines 21-42).
Regarding claim 4, Miya et al. (figure 2) disclose wherein the side (vertical sides) is a wall that extends from the base toward the second principal surface and is disposed along the side surface of the semiconductor component (column 7, lines 21-42).
Regarding claim 5, Miya et al. (figure 2) disclose wherein the side includes a plurality of columns (vertical sides) that extend from the base toward the second principal surface and are disposed along the side surface of the semiconductor component (column 7, lines 21-42).

	Regarding claim 7, Miya et al. (figure 6) disclose a resin member (21) disposed on the second principal surface that seals the semiconductor component (column 9, lines 39-50).
Regarding claim 8, Miya et al. (figure 2) disclose wherein at least part of the metal member is exposed from the resin member (the metal member (13) covers outside, while the resin member (21) as shown in figure 6 is filled within; see column 7, lines 21-42 and column 9, lines 39-50).
	Regarding claim 11, Miya et al. disclose wherein the semiconductor component includes at least a first low-noise amplifier (column 7, lines 21-42).
	Regarding claim 17, Miya et al. (figures 1 and 2) disclose a  radio frequency module, comprising: a module substrate (1) including a first principal surface and a second principal surface opposite to each other (column 6, lines 38-54); a semiconductor component (7 and 11) disposed on the second principal surface (upper surface) and including a low-noise amplifier (column 7, lines 21-42); and a metal member (metal cap 13) set at a ground potential and a first surface of the semiconductor component that is opposite to a second surface of the semiconductor component that faces the module substrate (column 6, line 38 – column 7, line 67). 
	Regarding claim 18, Miya et al. (figure 2) disclose wherein the metal member (13) includes: a base (horizontal side) covering the first surface of the semiconductor component; and a side wall (vertical sides) that is connected to the base and covers at least a part of a side surface of the semiconductor component (column 7, lines 21-42).
Regarding claim 19, Miya et al. (figure 2) disclose wherein the side wall includes a plurality of columns (vertical sides) that extend from the base toward the principal surface and are disposed along the side surface of the semiconductor component (column 7, lines 21-42).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miya et al.
Regarding claim 9, Miya et al. disclose the radio frequency module of claim 1 above. In addition, Miya et al. (figure 10C) disclose a shield electrode layer (silver brazing material lid 108 for sealing the MMIC (monolithic microwave integrated circuit) 102) covering the first principal surface (column 2, lines 31-49). Miya et al. do not explicitly disclose the shield electrode layer covering a side surface of the module substrate. However, it would have been obvious for one having ordinary skill in the art to modify the shield electrode layer to cover both the first principal surface and the side surface of the module substrate for completely sealing to reduce noise to the MMIC 102.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. in view of Shinohara (US 8,432,033).
Regarding claim 10, Miya et al. disclose the radio frequency module of claim 1 above. Miya et al. do not disclose the radio frequency module further comprising: a power amplifier disposed on the first principal surface. However, Shinohara (figures 1 and 4) disclose a radio frequency module (1) comprising a power amplifier (PA1(4b)) (column 5, line 42 – column 6, line 14). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the power amplifier of Shinohara to the radio frequency module of Miya et al. for amplifying transmitting signal. Miya et al. and Shinohara do not explicitly disclose the power amplifier disposed on 
Regarding claim 20, Miya et al. (figures 1 and 2) disclose a communication device, comprising: a module substrate (1) including a first principal surface and a second principal surface opposite to each other (column 6, lines 38-54); a plurality of external-connection terminals disposed on the second principal surface (figure 2, terminals connected to input terminal 5 and output terminal 6); a semiconductor component (7 and 11) disposed on the second principal surface (upper surface) and including a low-noise amplifier (column 7, lines 21-42); and a metal member (metal cap 13) set at a ground potential and covering at least part of a first surface of the semiconductor component that is opposite to a second surface of the semiconductor component that faces the module substrate (column 6, line 38 – column 7, line 67). Miya et al. do not explicitly disclose a signal processing circuit to process a radio frequency signal output from the radio frequency module. However, Shinohara (figure 1) disclose a communication device comprising a radio frequency module (1), and a signal processing circuit (microcomputer (CPU) MCN) to process a radio frequency signal output from the radio frequency module (column 5, line 42 – column 6, line 14). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the signal processing circuit of Shinohara to the communication device of Miya for processing the received signal.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. in view of Ichitsubo et al. (US 2004/0232982).
Regarding claim 12, Miya et al. disclose the radio frequency module of claim 1 above. Miya et al. do not disclose wherein the semiconductor component includes a plurality of low-noise amplifiers. However, Ichitsubo et al. (figures 6A-6D) disclose a radio frequency module comprising a plurality of low-noise amplifiers (LNAs) (paragraph [0075]). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the plurality of low-noise amplifiers of Ichitsubo et al. to the radio frequency module of Miya for receiving signal in dual band frequencies.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. in view of Ishihara (US 7,944,058).
Regarding claims 14 and 15, Miya et al. disclose the radio frequency module of claim 1 above. Miya et al. do not explicitly disclose wherein the plurality of external-connection terminals disposed on the second principal surface are a plurality of post electrodes or bump electrodes. However, Ishihara (figure 1) disclose a module with plurality of external-connection terminals being post electrodes (9a) or bump electrodes (10a) (column 10, lines 23-48). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the post electrodes or bump electrodes of Ishihara to the external-connection terminals of radio frequency module of Miya et al. as a system design preference for serving the same purpose of connecting the electronic components on the module.



Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13 and 14, Miya et al. disclose the radio frequency module of claim 3. However, Miya et al. fail to disclose the radio frequency module above further comprising: a first switch disposed on the second principal surface; and a second switch disposed on the second principal surface, wherein the side of the metal member is disposed between the semiconductor component and the first switch and the second switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satake (US 9,351,404) discloses an electronic device comprising a laminate comprising pluralities of insulator layers each provided with conductor patterns, and an amplifier-constituting semiconductor device mounted to a mounting electrode formed on an upper surface of the laminate, a first ground electrode being formed on an insulator layer near an upper surface of the laminate; a second ground electrode being formed on an insulator layer near a lower surface of the laminate.
Matsui et al. (US 10,192,827) teach a transmit-and-receive module includes a wiring substrate comprising a first surface and a second surface which is a back side of the first surface, a low-noise amplifier, a power amplifier, an insulating resin, and a conductive shield. 
Khoury (US 10,297,913) discloses a shielded radio frequency component with an integrated antenna, the radio frequency component can be disposed on a second side of the multi-layer substrate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645